Exhibit 10.1

 

WESTERN CAPITAL RESOURCES, INC.

 

a Minnesota corporation

 

2015 STOCK INCENTIVE PLAN

 

(FEBRUARY 6, 2015)



 



 

 

 

WESTERN CAPITAL RESOURCES, INC.

 

2015 STOCK INCENTIVE PLAN

 

1.          Purpose. The purpose of the 2015 Stock Incentive Plan (the “Plan”)
of Western Capital Resources, Inc., a Minnesota corporation (the “Company”), is
to increase shareholder value and to advance the interests of the Company by
furnishing a variety of economic incentives (“Incentives”) designed to attract,
retain and motivate employees, certain key consultants and directors of the
Company. Incentives may consist of opportunities to purchase or receive shares
of common stock, no par value per share, of the Company (“Common Stock”) or
other incentive awards on terms determined under this Plan.

 

2.          Administration. The Plan shall be administered by the Board of
Directors of the Company (the “Board of Directors”) or by a stock option or
compensation committee of the Board of Directors (the “Committee,” which term is
used throughout this Plan to refer to either the Board of Directors or a
Committee—whichever is administering the Plan from time to time hereunder). If
administered by a committee of the Board of Directors, the Committee shall
consist of not less than two directors of the Company and shall be appointed
from time to time by the Board of Directors. During any time period during which
the Company has a class of equity securities registered under Section 12 of the
Securities Exchange Act of 1934 (including the regulations thereunder,
the “1934 Act”), each member of the Committee shall be (a) a “non-employee
director” within the meaning of Rule 16b-3 of the 1934 Act (a “Non-Employee
Director”), and (b) an “outside director” within the meaning of Section 162(m)
under the Internal Revenue Code of 1986 and the regulations promulgated
thereunder (collectively, the “Code”). The Committee shall have complete
authority to award Incentives under the Plan, to interpret the Plan, and to make
any other determination which it believes necessary and advisable for the proper
administration of the Plan. The Committee’s decisions and matters relating to
the Plan shall be final and conclusive on the Company and its participants. If
at any time there is no stock option or compensation committee, the term
“Committee,” as used in the Plan, shall refer to the Board of Directors as a
whole.

 

3.          Eligible Participants. Officers of the Company, employees of the
Company or its subsidiaries, members of the Board of Directors, and consultants
or other independent contractors who provide services to the Company or its
subsidiaries shall be eligible to receive Incentives under the Plan when
designated by the Committee. Participants may be designated individually or by
groups or categories (for example, by pay grade) as the Committee deems
appropriate. Participation by officers of the Company or its subsidiaries and
any performance objectives relating to such officers must be approved by the
Committee. Participation by others and any performance objectives relating to
others may be approved by groups or categories (for example, by pay grade) and
authority to designate participants who are not officers and to set or modify
such targets may be delegated.

 

4.          Types of Incentives. Incentives under the Plan may be granted in any
one or a combination of the following forms: (a) incentive stock options and
non-statutory stock options; (b) stock appreciation rights (“SARs”); (c) stock
awards; (d) restricted stock; (e) restricted stock units; and (f) performance
shares. Subject to the specific limitations provided in this Plan, payment of
Incentives may be in the form of cash, Common Stock or combinations thereof as
the Committee shall determine, and with such other restrictions as it may
impose.

 



 

 

 

5.          Shares Subject to the Plan.

 

5.1.          Number of Shares. Subject to adjustment as provided in Section
9.6, the number of shares of Common Stock issuable under the Plan shall not
exceed 100,000 shares of Common Stock. Shares of Common Stock issued under the
Plan or subject to outstanding Incentives will be applied to reduce the maximum
number of shares of Common Stock remaining available for issuance under the
Plan. Any shares of Common Stock subject to SARs granted under this Plan shall
be counted in full against the above-indicated share limit, regardless of the
number of shares of Common Stock actually issued upon the exercise of such SARs.

 

5.2.          Cancellation. If any Incentive granted hereunder (including
without limitation any stock option, SAR or restricted stock unit) expires or is
terminated or canceled unexercised as to any shares of Common Stock, such shares
may again be issued under the Plan either pursuant to stock options, SARs,
restricted stock units, or otherwise. If shares of Common Stock are issued
pursuant to a stock award, as restricted stock, or as performance shares) and
thereafter are forfeited or reacquired by the Company pursuant to rights
reserved upon issuance thereof, such forfeited and reacquired shares may again
be issued under the Plan, either pursuant to a stock award, as restricted stock,
as performance shares, or otherwise. The Committee may also determine to cancel,
and agree to the cancellation of, Incentives in order to make a participant
eligible for the grant of an Incentive at a lower exercise price than the
Incentive to be canceled.

 

5.3.          Type of Common Stock. Common Stock issued under the Plan in
connection with Incentives may be authorized and unissued shares or, if so
designated by the Committee, may be treasury stock.

 

5.4.          Limitation on Certain Grants. No person shall receive grants of
stock options and SARs under the Plan that exceed, in the aggregate, 100,000
shares of Common Stock during any one fiscal year of the Company.

 

6.          Stock Options. A stock option is a right to purchase shares of
Common Stock from the Company. Each stock option granted by the Committee under
this Plan shall be subject to the following terms and conditions:

 

6.1.          Price. The option price per share shall be determined by the
Committee, subject to adjustment under Section 9.6.

 

6.2.          Number. The number of shares of Common Stock subject to a stock
option shall be determined by the Committee, subject to adjustment as provided
in Section 9.6. The number of shares of Common Stock subject to a stock option
shall be reduced in the same proportion that the holder thereof exercises an SAR
if any SAR is granted in conjunction with or related to the stock option.

 

6.3.          Duration and Time for Exercise. Subject to earlier termination as
provided in Section 9.3, the term of each stock option shall be determined by
the Committee but shall not exceed ten years and one day from the Grant Date, as
that term is defined in Section 9.15 below. Each stock option shall become
exercisable at such time or times during its term as shall be determined by the
Committee at the time of grant. The Committee may accelerate the exercisability
of any stock option. Subject to the first sentence of this paragraph, the
Committee may extend the term of any stock option to the extent provided in
Section 9.4.

 



2

 

 

6.4.          Manner of Exercise. A stock option may be exercised, in whole or
in part, by giving written notice to the Company, specifying the number of
shares of Common Stock to be purchased and accompanied by the full purchase
price for such shares. The option price shall be payable: (a) in United States
dollars upon exercise of the option and may be paid by cash, uncertified or
certified check or bank draft; (b) unless otherwise provided in the option
agreement, by delivery of shares of Common Stock in payment of all or any part
of the option price, which shares shall be valued for this purpose at the Fair
Market Value on the date such option is exercised; or (c) unless otherwise
provided in the option agreement, by instructing the Company to withhold from
the shares of Common Stock issuable upon exercise of the stock option shares of
Common Stock in payment of all or any part of the exercise price and/or any
related withholding tax obligations consistent with Section 9.8, which shares
shall be valued for this purpose at the Fair Market Value or in such other
manner as may be authorized from time to time by the Committee. Prior to the
issuance of shares of Common Stock upon the exercise of a stock option, a
participant shall have no rights as a shareholder.

 

6.5.          Incentive Stock Options. Notwithstanding anything in the Plan to
the contrary, the following additional provisions shall apply to the grant of
stock options which are intended to qualify as “Incentive Stock Options,” as
such term is defined in Code Section 422:

 

(a)          The aggregate Fair Market Value (determined as of the time the
option is granted) of the shares of Common Stock with respect to which Incentive
Stock Options are exercisable (i.e., vested) for the first time by any
participant during any calendar year (under all of the Company’s plans) shall
not exceed $100,000. The determination will be made by taking Incentive Stock
Options into account in the order in which they were granted. If such excess
only applies to a portion of an Incentive Stock Option, the Committee, in its
discretion, will designate which shares will be treated as shares to be acquired
upon exercise of an Incentive Stock Option.

 

(b)          Any option agreement for an Incentive Stock Option under the Plan
shall contain such other provisions as the Committee shall deem advisable, but
shall in all events be consistent with and contain all provisions required in
order to qualify the options as Incentive Stock Options.

 

(c)          All Incentive Stock Options must be granted within ten years from
the earlier of the date on which this Plan was adopted by Board of Directors or
the date this Plan was approved by the shareholders.

 

(d)          Unless sooner exercised, all Incentive Stock Options shall expire
no later than ten years after the Grant Date.

 

(e)          The option price for Incentive Stock Options shall be not less than
the Fair Market Value of the Common Stock subject to the option on the Grant
Date.

 



3

 

 

(f)          If Incentive Stock Options are granted to any participant who, at
the time such option is granted, would own (within the meaning of Code Section
422) stock possessing more than 10% of the total combined voting power of all
classes of stock of the employer corporation or of its parent or subsidiary
corporation, (i) the option price for such Incentive Stock Options shall be not
less than 110% of the Fair Market Value of the Common Stock subject to the
option on the Grant Date and (ii) such Incentive Stock Options shall expire no
later than five years after the Grant Date.

 

7.          Stock Appreciation Rights. An SAR is a right to receive, without
payment to the Company, a number of shares of Common Stock, the amount of which
is determined pursuant to the formula set forth in Section 7.5. An SAR may be
granted (a) with respect to any stock option granted under this Plan, either
concurrently with the grant of such stock option or at such later time as
determined by the Committee (as to all or any portion of the shares of Common
Stock subject to the stock option), or (b) alone, without reference to any
related stock option. Each SAR granted by the Committee under this Plan shall be
subject to the following terms and conditions:

 

7.1.          Price. The exercise price per share of any SAR granted without
reference to a stock option shall be determined by the Committee, subject to
adjustment under Section 9.6. Notwithstanding the foregoing sentence, except as
permitted under Section 9.16, the exercise price per share shall not be less
than the Fair Market Value of the Common Stock on the Grant Date unless the SAR
satisfies the provisions of Code Section 409A.

 

7.2.          Number. Each SAR granted to any participant shall relate to such
number of shares of Common Stock as shall be determined by the Committee,
subject to adjustment as provided in Section 9.6. In the case of an SAR granted
with respect to a stock option, the number of shares of Common Stock to which
the SAR relates shall be reduced in the same proportion that the holder of the
option exercises the related stock option. Notwithstanding the foregoing, the
limitation on grants under Section 5.4 shall apply to grants of SARs under the
Plan

 

7.3.          Duration. Subject to earlier termination as provided in Section
9.3, the term of each SAR shall be determined by the Committee but shall not
exceed ten years and one day from the Grant Date. Unless otherwise provided by
the Committee, each SAR shall become exercisable at such time or times, to such
extent and upon such conditions as the stock option, if any, to which it relates
is exercisable. The Committee may in its discretion accelerate the
exercisability of any SAR. Subject to the first sentence of this paragraph, the
Committee may extend the term of any SAR to the extent provided in Section 9.4.

 

7.4.          Exercise. An SAR may be exercised, in whole or in part, by giving
written notice to the Company, specifying the number of SARs which the holder
wishes to exercise. Upon receipt of such written notice, the Company shall,
within 90 days thereafter, deliver to the exercising holder certificates for the
shares of Common Stock or cash or both, as determined by the Committee, to which
the holder is entitled pursuant to Section 7.5.

 

7.5.          Issuance of Shares Upon Exercise. The number of shares of Common
Stock which shall be issuable upon the exercise of an SAR shall be determined by
dividing:

 



4

 

 

(a)          the number of shares of Common Stock as to which the SAR is
exercised multiplied by the amount of the appreciation in such shares (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
of the shares of Common Stock subject to the SAR on the exercise date exceeds
(1) in the case of an SAR related to a stock option, the purchase price of the
shares of Common Stock under the stock option or (2) in the case of an SAR
granted alone, without reference to a related stock option, an amount which
shall be determined by the Committee at the time of grant, subject to adjustment
under Section 9.6); by

 

(b)          the Fair Market Value of a share of Common Stock on the exercise
date.

 

No fractional shares of Common Stock shall be issued upon the exercise of an
SAR; instead, the holder of the SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a share of
Common Stock on the exercise date or to purchase the portion necessary to make a
whole share at its Fair Market Value on the date of exercise.

 

8.          Stock Awards and Restricted Stock. A stock award consists of the
transfer by the Company to a participant of shares of Common Stock, without
other payment therefor, as additional compensation for services to the Company.
A share of restricted stock consists of shares of Common Stock which are sold or
transferred by the Company to a participant at a price, if any, determined by
the Committee and subject to restrictions on their sale or other transfer by the
participant. The transfer of Common Stock pursuant to stock awards and the
transfer and sale of restricted stock shall be subject to the following terms
and conditions:

 

8.1.          Number of Shares. The number of shares to be transferred or sold
by the Company to a participant pursuant to a stock award or as restricted stock
shall be determined by the Committee.

 

8.2.          Sale Price. The Committee shall determine the price, if any, at
which shares of restricted stock shall be sold to a participant, which may vary
from time to time and among participants and which may be below the Fair Market
Value of such shares of Common Stock at the date of sale.

 

8.3.          Restrictions. All shares of restricted stock transferred or sold
by the Company hereunder shall be subject to such restrictions as the Committee
may determine, including, without limitation any or all of the following:

 

(a)          a prohibition against the sale, transfer, pledge or other
encumbrance of the shares of restricted stock, such prohibition to lapse at such
time or times as the Committee shall determine (whether in annual or more
frequent installments, at the time of the death, disability or retirement of the
holder of such shares, or otherwise);

 

(b)          a requirement that the holder of shares of restricted stock
forfeit, or (in the case of shares sold to a participant) re-sell back to the
Company at his or her cost, all or a part of such shares in the event of
termination of his or her employment or consulting engagement during any period
in which such shares are subject to restrictions; and/or

 

(c)          such other conditions or restrictions as the Committee may deem
advisable.

 



5

 

 

8.4.          Restrictions. In order to enforce the restrictions imposed by the
Committee pursuant to Section 8.3, the participant receiving restricted stock
shall enter into an agreement with the Company setting forth the conditions of
the grant. Shares of restricted stock shall be registered in the name of the
participant and deposited, together with a stock power endorsed in blank, with
the Company. Each such certificate shall bear a legend that refers to the Plan
and the restrictions imposed under the applicable agreement. The Committee may
provide that no certificates representing restricted stock be issued until the
restriction period is completed.

 

8.5.          End of Restrictions. Subject to Section 9.5, at the end of any
time period during which the shares of restricted stock are subject to
forfeiture and restrictions on transfer, such shares will be delivered free of
all restrictions to the participant or to the participant’s legal
representative, beneficiary or heir.

 

8.6.          Rights of Holders of Restricted Stock. Subject to the terms and
conditions of the Plan and subject further to the terms and conditions of each
written agreement evidencing an Incentive, each participant receiving restricted
stock shall have all the rights of a shareholder with respect to shares of stock
during any period in which such shares are subject to forfeiture and
restrictions on transfer, including without limitation, the right to vote such
shares.

 

9.          General Provisions.

 

9.1.          Effective Date. The Plan will become effective upon the date of
approval by the Board of Directors (the “Effective Date”).

 

9.2.          Duration. The Plan shall remain in effect until all Incentives
granted under the Plan have either been satisfied by the issuance of shares of
Common Stock or the payment of cash or been terminated under the terms of the
Plan and all restrictions imposed on shares of Common Stock in connection with
their issuance under the Plan have lapsed. No Incentives may be granted under
the Plan after the tenth anniversary of the Effective Date of the Plan.

 

9.3.          Non-Transferability of Incentives. No stock option, SAR,
restricted stock or stock award may be transferred, pledged or assigned by the
holder thereof (except, in the event of the holder’s death, by will or the laws
of descent and distribution to the limited extent provided in the Plan or the
Incentive, or pursuant to a qualified domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder), and the Company shall not be required to recognize any attempted
assignment of such rights by any participant. Notwithstanding the preceding
sentence, stock options may be transferred by the holder thereof to the holder’s
spouse, children, grandchildren or parents (collectively, the “Family Members”),
to trusts for the benefit of Family Members, to partnerships or limited
liability companies in which Family Members are the only partners or
shareholders, or to entities exempt from federal income taxation pursuant to
Code Section 501(c)(3). During a participant’s lifetime, a stock option may be
exercised only by him or her, by his or her guardian or legal representative or
by the transferees permitted by this Section 9.3.

 



6

 

 

9.4.          Effect of Termination or Death. If a participant ceases to be an
employee of or consultant to the Company for any reason, including death or
disability, any Incentives may be exercised or shall expire at such times as may
be set forth in the agreement, if any, applicable to the Incentive, or otherwise
as determined by the Committee; provided, however, the term of an Incentive may
not be extended beyond the term originally prescribed when the Incentive was
granted, unless the Incentive satisfies (or is amended to satisfy) the
requirements of Code Section 409A; and provided further that the term of an
Incentive may not be extended beyond the maximum term permitted under this Plan.

 

9.5.          Restrictions under Securities Laws. Notwithstanding anything in
this Plan to the contrary: (a) the Company may, if it shall determine it
necessary or desirable for any reason, at the time of award of any Incentive or
the issuance of any shares of Common Stock pursuant to any Incentive, require
the recipient of the Incentive, as a condition to the receipt thereof or to the
receipt of shares of Common Stock issued pursuant thereto, to deliver to the
Company a written representation of present intention to acquire the Incentive
or the shares of Common Stock issued pursuant thereto for his or her own account
for investment and not for distribution; and (b) if at any time the Company
further determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.

 

9.6.          Adjustment. In the event of any recapitalization, stock dividend,
stock split, combination of shares or other change in the Common Stock, the
number of shares of Common Stock then subject to the Plan, including shares
subject to outstanding Incentives, and the other numbers of shares of Common
Stock provided in the Plan, shall be adjusted in proportion to the change in
outstanding shares of Common Stock. In the event of any such adjustments, the
purchase price of any option, the performance objectives of any Incentive, and
the shares of Common Stock issuable pursuant to any Incentive shall be adjusted
as and to the extent appropriate, in the discretion of the Committee, to provide
participants with the same relative rights before and after such adjustment.

 

9.7.          Incentive Plans and Agreements. Except in the case of stock
awards, the terms of each Incentive shall be stated in a plan or agreement
approved by the Committee. The Committee may also determine to enter into
agreements with holders of options to reclassify or convert certain outstanding
options, within the terms of the Plan, as Incentive Stock Options or as
non-statutory stock options and in order to eliminate SARs with respect to all
or part of such options and any other previously issued options. The Committee
shall communicate the key terms of each award to the participant promptly after
the Committee approves the grant of such award.

 



7

 

 

9.8.          Withholding.

 

(a)          The Company shall have the right to withhold from any payments made
under the Plan or to collect as a condition of payment, any taxes required by
law to be withheld. At any time when a participant is required to pay to the
Company an amount required to be withheld under applicable income tax laws in
connection with a distribution of Common Stock or upon exercise of an option or
SAR or upon vesting of restricted stock, the participant may satisfy this
obligation in whole or in part by electing (the “Election”) to have the Company
withhold, from the distribution or from such shares of restricted stock, shares
of Common Stock having a value up to the minimum amount of withholding taxes
required to be collected on the transaction. The value of the shares to be
withheld shall be based on the Fair Market Value of the Common Stock on the date
that the amount of tax to be withheld shall be determined (“Tax Date”).

 

(b)          Each Election must be made before the Tax Date. The Committee may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive. An Election is irrevocable.

 

9.9.          No Continued Employment, Engagement or Right to Corporate Assets.
No participant under the Plan shall have any right, because of his or her
participation, to continue in the employ of the Company or any of its
subsidiaries for any period of time or to any right to continue his or her
present or any other rate of compensation. Nothing contained in the Plan shall
be construed as giving an employee, a consultant, such persons’ beneficiaries or
any other person any equity or interests of any kind in the assets of the
Company or creating a trust of any kind or a fiduciary relationship of any kind
between the Company and any such person.

 

9.10.         Payments Under Incentives. Payment of cash or distribution of any
shares of Common Stock to which a participant is entitled under any Incentive
shall be made as provided in the Incentive. Except as permitted under Section
9.16, payments and distributions may not be deferred under any Incentive unless
the deferral complies with the requirements of Code Section 409A.

 

9.11.         Amendment of the Plan. The Board of Directors may amend or
discontinue the Plan at any time. Nevertheless, no such amendment or
discontinuance shall adversely change or impair, without the consent of the
recipient, an Incentive previously granted. Further, no such amendment shall,
without approval of the shareholders of the Company, (a) increase the maximum
number of shares of Common Stock which may be issued to all participants under
the Plan, (b) change or expand the types of Incentives that may be granted under
the Plan, (c) change the class of persons eligible to receive Incentives under
the Plan, or (d) materially increase the benefits accruing to participants under
the Plan.

 

9.12.         Amendment of Agreements for Incentives. Except as otherwise
provided in this Section 9.12, the terms of an existing Incentive may be amended
by agreement between the Committee and the participant. Notwithstanding the
foregoing sentence, in the case of a stock option or SAR, except as permitted
under Section 9.16, no such amendment shall: (a) extend the term of the
Incentive, except as provided in Section 9.4; nor (b) reduce the exercise price
per share below the Fair Market Value of the Common Stock on the date the
Incentive was granted, unless, in either case, the amendment complies with the
requirements of Code Section 409A.

 



8

 

 

9.13.         Sale, Merger, Exchange or Liquidation. Unless otherwise provided
in the agreement for an Incentive, in the event of (i) an acquisition of the
Company through the sale of all or substantially all of the Company’s assets or
(ii) a change in control of at least a majority of the issued and outstanding
voting securities of the Company through a merger, exchange, reorganization or
liquidation of the Company or a similar event, all as determined by the
Committee in its sole discretion (collectively, any of the transactions
described in clauses (i) and (ii) are referred to as a “Sale Transaction”), the
Committee shall be authorized, in its sole discretion, to take any and all
action it deems equitable under the circumstances, including but not limited to
any one or more of the following:

 

(a)          the Committee may provide that the Plan and all Incentives shall
terminate and the holders of (i) all outstanding vested options shall receive,
in lieu of any shares of Common Stock they would be entitled to receive under
such options, such stock, securities or assets, including cash, as would have
been paid to such participants if their options had been exercised and such
participant had received Common Stock immediately before such Sale Transaction
(with appropriate adjustment for the exercise price, if any), (ii) SARs that
entitle the participant to receive Common Stock shall receive, in lieu of any
shares of Common Stock each participant was entitled to receive as of the date
of the Sale Transaction pursuant to the terms of such Incentive, if any, such
stock, securities or assets, including cash, as would have been paid to such
participant if such Common Stock had been issued to and held by the participant
immediately before such Sale Transaction, and (iii) any Incentive under this
Agreement which does not entitle the participant to receive Common Stock shall
be equitably treated as determined by the Committee;

 

(b)          the Committee may provide that participants holding outstanding
vested Common Stock-based Incentives shall receive, with respect to each share
of Common Stock issuable pursuant to such Incentives as of the effective date of
any such Sale Transaction, at the determination of the Committee, cash,
securities or other property, or any combination thereof, in an amount equal to
the excess, if any, of the Fair Market Value of such Common Stock (determined as
of any date within ten days before the effective date of such Sale Transaction,
which date shall be selected by the Committee) over the option price or other
amount owed by a participant, if any, and that such Incentives shall be
cancelled, including the cancellation without consideration of all options that
have an exercise price below the per-share value of the consideration received
by the Company in the Sale Transaction; or

 

(c)          the Committee may provide that the Plan (or replacement plan) shall
continue with respect to Incentives not cancelled or terminated as of the
effective date of such Sale Transaction and provide to participants holding such
Incentives the right to earn their respective Incentives on the same or a
substantially equivalent basis (taking into account the Sale Transaction and the
number of shares or other equity issued by such successor entity) with respect
to the equity of the entity succeeding the Company by reason of such Sale
Transaction.

 



9

 

 

The Board of Directors may restrict the rights of participants or the
applicability of this Section 9.13 to the extent necessary to comply with
Section 16(b) of the 1934 Act, the Code or any other applicable law or
regulation. The grant of an Incentive award pursuant to the Plan shall not limit
in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, exchange or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

 

9.14.         Definition of Fair Market Value. For purposes of this Plan, the
“Fair Market Value” of a share of Common Stock at a specified date shall, unless
otherwise expressly provided in this Plan, be the amount which the Committee
determines in good faith to be 100% of the fair market value of such a share as
of the date in question. Notwithstanding the foregoing:

 

(a)          If such shares are listed on a U.S. securities exchange, then Fair
Market Value shall be determined by reference to the last sale price of a share
of Common Stock on such U.S. securities exchange on the applicable date. If such
U.S. securities exchange is closed for trading on such date, or if the Common
Stock does not trade on such date, then the last sale price used shall be the
one on the date the Common Stock last traded on such U.S. securities exchange.

 

(b)          If such shares are publicly traded but are not listed on a U.S.
securities exchange, then Fair Market Value shall be determined by reference to
the trading price of a share of Common Stock on such date (or, if the applicable
market is closed on such date, the last date on which the Common Stock was
publicly traded), by a method consistently applied by the Committee.

 

(c)          If such shares are not publicly traded, then the Committee’s
determination will be based upon a good faith valuation of the Company’s Common
Stock as of such date, which shall be based upon such factors as the Committee
deems appropriate. The valuation shall be accomplished in a manner that complies
with Code Section 409A and shall be consistently applied to Incentives under the
Plan.

 

9.15.         Definition of Grant Date. For purposes of this Plan, the “Grant
Date” of an Incentive shall be the date on which the Committee approved the
award (or, if applicable, the date on which the Committee otherwise approved as
the Grant Date for the award) or, if later, the date on which (a) the
participant is no longer able to negotiate the terms of the award and (b) it is
expected that the key terms of the award will be communicated within a
relatively short period of time.

 

9.16.         Compliance with Code Section 409A. The Plan and the agreement for
each Incentive shall be interpreted and administered so as to be exempt from the
requirements of Code Section 409A or to comply with such requirements.
Notwithstanding the foregoing, Incentives may be awarded or amended in a manner
that does not comply with Code Section 409A, but only if and to the extent that
the Committee specifically provides in written resolutions that the Incentive or
amendment is not intended to comply with Code Section 409A.

 



10

